COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Matt Rembert v. Alnoor Malick and Shelina Malick

Appellate case number:    01-12-01086-CV

Trial court case number: 2009-03407

Trial court:              189th District Court of Harris County

        This case involves an appeal from a final judgment, signed on September 10, 2012. The
clerk’s record was filed on February 1, 2013. After we granted the court reporter’s requests for
extensions of time to file the reporter’s record, the reporter’s record was due to be filed on May
30, 2013. However, on May 29, 2013, DJ Stephanco Auto Services, LLC filed a suggestion of
bankruptcy, staying proceedings in this Court. See TEX. R. APP. P. 8.2; see also 11 U.S.C.
§ 362(a). On May 7, 2015, we reinstated the appeal and dismissed the appeals of DJ Stephanco
Auto Services, LLC, David J. Stephan, Foundation Builders, LLC, and Alnoor and Shelina
Malick. John Matt Rembert’s appeal remains pending.

        Accordingly, the court reporter is directed to file the reporter’s record no later than 30
days from the date of this order. See TEX. R. APP. P. 35.3 (b), (c).

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: May 12, 2015